Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to Applicants reply dated 8/20/2022.  Claims 1-16 and 30-33 are currently pending and being examined in this reply.
In view of the Appeal Brief filed on 8/20/2022, PROSECUTION IS HEREBY REOPENED. New Grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


Response to Arguments
Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and have been found persuasive in part, however are moot in view of new rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”).

In regards to claims 1, Charan discloses the following limitations:
A wearable device for authenticating a user, comprising: one or more sensors for obtaining sensor data related to movement of fingers of the user wearing the wearable device to provide authentication data, wherein the authentication data comprises a Passcode; and one or more processors configured to: receive the sensor data; interpret the sensor data using one or more classifiers to determine the authentication data; and use the authentication data to access a service. (Charan discloses a wearable device that includes multiple sensors such as finger tap input sensors to produce authentication data, which is interpreted and used to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”) (emphasis added)
Charan discloses receiving sensor data from wearable devices to authenticate a user using a passcode or other authentication data, including finger sensor inputs, however does not appear to specifically disclose the following limitations:
wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a PIN pad, and wherein the PIN pad is not displayed to the user; wherein interpret the sensor data comprises determine a plurality of digits of the PIN based on the movement of the fingers indicated by the sensor data;
The Examiner provides Mason to teach the following limitations:
wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a PIN pad, and wherein the PIN pad is not displayed to the user; wherein interpret the sensor data comprises determine a plurality of digits of the PIN based on the movement of the fingers indicated by the sensor data; (Mason teaches a system and method of providing a wearable glove like device that is able to capture finger gesture motions/tapping/swiping etc. for the input of a pin/password without the need of a keyboard/keypad entry device.  This input can be captured ANYWHERE the sensors are able to capture input, in front of a camera, on a surface, in the air etc..See at least Abstract and ¶¶ 0012-0016) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Mason since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Charan teaches using the authentication data to access a service, it does not appear to specifically disclose:
Transfer data indicative of the authentication data to a point of sale (POS) device or an automatic Teller Machine (ATM) to access a service.
The Examiner provides Agrafioti to teach the following limitations:
Transfer data indicative of the authentication data to a point of sale (POS) device or an automatic Teller Machine (ATM) to access a service. (Agrafioti Figure 9, ¶ 0029 “Some non-limiting examples of logical access points are password, PIN or passcode protected electronic devices or accounts, proof of payment systems, point of sale stations, automated bank teller machines, library checkout systems, and hotel and airport check-in stations.”; ¶ 0034 “when the preauthorized biometric device senses at least one access point, an authorization signal may be provided to the access point.”; ¶ 0035 “authorizing a user that may be preauthorized by the biometric device to access an access point, may include, authorizing the user to access the access point based on providing additional information and/or meeting additional conditions, such as, a password, a Personal Identification Number (PIN), a gesture, a voice command, a finger tap, a distance between the preauthorized biometric device and the at least access point, one or more additional biometric features of the user, or the like, or combination thereof.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Agrafoiti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 2, Charan discloses multiple types of sensors, including using sensors to determine movement of fingers, however, does not appear to specifically disclose the following limitations:
 wherein the one or more sensors comprises: one or more accelerometers to determine the movement of the fingers; and one or more gyroscopes to determine the movement of the fingers.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more sensors include at least one of: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to determine movement of the fingers. (Agrafioti teaches a system and method of using a wearable biometric device used for authenticating a user that includes using accelerometer and gyroscope sensors to detect tap input and gesture recognition.  See at least Abstract and ¶ 0110)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection to increase accuracy and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3, Charan does not appear to specifically disclose the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  
The Examiner provides Agrafioti to teach the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  (Agrafioti teach the wearable device can be a wearable watch for capturing biometric input. See at least ¶ 0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 8, Charan discloses the following limitations:
 wherein the wearable device includes a wireless communication module, wherein the wearable device is configured to transfer the data indicative of the authentication data wirelessly using the wireless communication module. (Charan discloses a wearable device that includes a wireless and/or wired device to transfer authentication data to another computing device to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”)


In regards to claim 32, Charan in view of Mason discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a PIN, however does not appear to specifically disclose the following limitations:
 wherein the sensor data further comprises data indicative of a series of finger taps, wherein the series of finger taps includes one or more digit tap segments, each digit tap segment corresponding to a respective digit of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the sensor data further comprises data indicative of a series of finger taps, wherein the series of finger taps includes one or more digit tap segments, each digit tap segment corresponding to a respective digit of the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice.


In regards to claims 4, Charan does not appear to specifically disclose the following limitations:
 wherein the wearable device is configured to operate in: a training mode to train the one or more classifiers to interpret the sensor data to determine the authentication data; and an operable mode to interpret the sensor data using the one or more classifiers, trained in the training mode, to determine the authentication data.
The Examiner takes Official Notice that it is old and well known in the art to use a training mode and operate mode to personalize a device with a user, or to train a recognition system to recognize specific objects/gestures and then place the system in a run mode.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice in order to personalize the device to recognize the users inputs, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice., in view of United States Patent Application No. 2014/0125596 A1 to Park (“Park”).

In regards to claims 5, Charan discloses interpreting authentication data to allow access to a service, however, does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to train the one or more classifiers to interpret the sensor data indicative of movement of the fingers according to the surface representing the PIN pad to determine the plurality of digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more classifiers are trained to interpret the sensor data indicative of movement of the fingers (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Park to teach the following limitations:
movement of the fingers according to the surface representing the keyboard/keypad input(Park teaches a system and method of using a wearable device to determine input data from a users fingers on a virtual surface.  See at least Abstract, and ¶¶ 0005-0006, and 0008-0011)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 6, Charan in view of Mason discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a PIN, however does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to train the one or more classifiers to interpret a series of finger taps represented by the sensor data as the authentication data by: determining, using the one or more classifiers, digit tap segments of the series of finger taps; interpreting, using the one or more classifiers, each digit tap segment to determine a respective digit of the PIN; and combining each digit of the PIN to obtain the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more processors are further configured to train the one or more classifiers to interpret a series of finger taps represented by the sensor data as the authentication data by: determining, using the one or more classifiers, digit tap segments of the series of finger taps; interpreting, using the one or more classifiers, each digit tap segment to determine a respective digit of the PIN; and combining each digit of the PIN to obtain the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Charan in view of Mason discloses receiving from a wearable device such as a glove, finger movement sensor data indicative of keystrokes on a keyboard/pad, and interpreting data as a PIN, however does not appear to specifically disclose the following limitations:
 wherein interpreting, using the one or more classifiers, each digit tap segment comprises determining, using the one or more classifiers, a number of finger taps represented by each digit tap segment, wherein the number of finger taps represents the respective digit of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein interpreting, using the one or more classifiers, each digit tap segment comprises determining, using the one or more classifiers, a number of finger taps represented by each digit tap segment, wherein the number of finger taps represents the respective digit of the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), and further in view of United States Patent Application No. 2015/0370326 A1 to Chapeskie et al. (“Chapeskie”).

In regards to claim 30, Charan does not appear to specifically disclose the following limitations:
	wherein the sensor data further comprises data indicative of movement of tendons of the user, wherein the movement of the tendons is associated with the movement of the fingers.
	The Examiner provides Chapeskie to teach the following limitations:
wherein the sensor data comprises data indicative of movement of tendons of the user, wherein the movement of the tendons is associated with the movement of the fingers. (Chapeskie teaches a wearable device to detect movement of the tendons that are associated with finger taps of the user.  See at least ¶ 0020 “Detecting, by at least one sensor in the set of sensors, a vibration at the appendage of the user in response to a tapping gesture made by the user may include detecting at least one of… a tendon vibration at the appendage of the user in response to the tapping gesture made by the user”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Chapeskie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”).

In regards to claim 33, Charan does not appear to specifically disclose the following limitations:
	wherein the sensor data further comprises data indicative of a series of finger flexes, wherein the series of finger flexes includes one or more digit flex segments, each digit flex segment corresponding to a respective digit of the PIN.
	The Examiner provides Goel to teach the following limitations:
wherein the sensor data further comprises data indicative of a series of finger flexes, wherein the series of finger flexes includes one or more digit flex segments, each digit flex segment corresponding to a respective digit of the PIN. (Goel teaches using a wearable device to determine user input, including bend sensors to determine finger flex input.  See at least Abstract and ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Goel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”).

In regards to claim 9, Charan discloses the following limitations:
A non-transient computer readable medium comprising executable instructions which, when executed by one or more processors, configure a wearable device for authenticating a user, wherein the wearable device includes one or more sensors for obtaining sensor data related to movement of fingers of the user wearing the wearable device to provide authentication data, wherein the authentication data comprises a Personal Identification Number (PIN), and wherein the one or more processors are configured to: receive the sensor data, interpret the sensor data using one or more classifiers to determine the authentication data, (Charan discloses a wearable device that includes multiple sensors such as finger tap input sensors to produce authentication data, which is interpreted and used to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”) (emphasis added)
Charan discloses receiving sensor data from wearable devices to authenticate a user using a passcode or other authentication data, including finger sensor inputs, however does not appear to specifically disclose the following limitations:
wherein the sensor data comprises data indicative of a series of finger flexes, and wherein the series of finger flexes includes one or more digit flex segments corresponding to a plurality of digits of the PIN, wherein each digit flex segment corresponds to a respective digit of the PIN;
wherein interpret the sensor data comprises determine the plurality of digits of the PIN based on the movement of the fingers indicated by the sensor data; and transfer data indicative of the authentication data to a point-of-sale (POS) device or an Automatic Teller Machine (ATM) to access a service.
The Examiner provides Goel to teach the following limitations:
wherein the sensor data comprises data indicative of a series of finger flexes, and wherein the series of finger flexes includes one or more digit flex segments corresponding to a plurality of digits of the PIN, wherein each digit flex segment corresponds to a respective digit of the PIN; (Goel teaches using a wearable device to determine user input, including bend sensors to determine finger flex input.  See at least Abstract and ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Goel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner Provides Agrafioti to teach the following limitations
wherein interpret the sensor data comprises determine the plurality of digits of the PIN based on the movement of the fingers indicated by the sensor data; and transfer data indicative of the authentication data to a point-of-sale (POS) device or an Automatic Teller Machine (ATM) to access a service.  (Agrafioti Figure 9, ¶ 0029 “Some non-limiting examples of logical access points are password, PIN or passcode protected electronic devices or accounts, proof of payment systems, point of sale stations, automated bank teller machines, library checkout systems, and hotel and airport check-in stations.”; ¶ 0034 “when the preauthorized biometric device senses at least one access point, an authorization signal may be provided to the access point.”; ¶ 0035 “authorizing a user that may be preauthorized by the biometric device to access an access point, may include, authorizing the user to access the access point based on providing additional information and/or meeting additional conditions, such as, a password, a Personal Identification Number (PIN), a gesture, a voice command, a finger tap, a distance between the preauthorized biometric device and the at least access point, one or more additional biometric features of the user, or the like, or combination thereof.”, and ¶ 0139 “additional authentication factors may be employed during enrollment for high security applications. An optional motion sensor in the wearable device may enable, for example, recognition of secret hand gestures. Passwords, PINs, voice commands, finger tapping, finger swiping, or other deterministic user inputs may be used as additional authentication mechanisms.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Agrafoiti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
In regards to claims 10, Charan discloses multiple types of sensors, including using sensors to determine movement of fingers, however, does not appear to specifically disclose the following limitations:
 wherein the one or more sensors comprises: one or more accelerometers to determine the movement of the fingers; and one or more gyroscopes to determine the movement of the fingers.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more sensors include at least one of: one or more accelerometers to determine movement of the fingers; and one or more gyroscopes to determine movement of the fingers. (Agrafioti teaches a system and method of using a wearable biometric device used for authenticating a user that includes using accelerometer and gyroscope sensors to detect tap input and gesture recognition.  See at least Abstract and ¶ 0110)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection to increase accuracy and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 11, Charan does not appear to specifically disclose the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  
The Examiner provides Agrafioti to teach the following limitations:
wherein the wearable device is either a glove worn on the user's hand or a smart watch.  (Agrafioti teach the wearable device can be a wearable watch for capturing biometric input. See at least ¶ 0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti in order to provide other means of input detection and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 16, Charan discloses the following limitations:
 wherein the wearable device includes a wireless communication module, wherein the wearable device is configured to transfer the data indicative of the authentication data wirelessly using the wireless communication module. (Charan discloses a wearable device that includes a wireless and/or wired device to transfer authentication data to another computing device to access a service.  See at least Figures 1, 5, 10, Abstract and Col 11. Line 48 – Col 12. Line 8.  “The biometric authentication device is in a non-secure domain, and the authentication factor comprises an identifier of a prospective user of the biometric authentication device. The computing device may then determine, based on the received authentication factor, whether the prospective user is a trusted user of the computing device based on the authentication factor. Responsive to determining that the prospective user of the biometric authentication device is the trusted user, the computing device may enable access to one or more applications on the computing device.”; “The local server (e.g., any of secure client devices 6) may use input from multiple sensors within vehicles, mounted outside of vehicles, and carried on users. Some options for these sensors include a voice recognition sensor, a global positioning system receiver, a shoe tap input sensor (e.g., a force sensor attached to a shoe of a user to measure taps), a finger tap input sensor (e.g., a force sensor attached to a hand of a user to measure taps), a hand geometry sensor (e.g., a sensor that may measure the shape of a user's hand), a hand grip sensor (e.g., a sensor to detect various grip characteristics of a user's hand), a fingerprint sensor (e.g., a sensor that may take an image of a user's fingerprint), an electrocardiogram (ECG) sensor (e.g., a sensor that may measure a user's heartbeat and create an ECG based on the measurements), an ear print sensor (e.g., a sensor that may take an image of a user's ear), a radio frequency identification tag, a proximity sensor, a password entry device, a radio device, a gait sensor (e.g., a sensor that measures characteristics of how a user walks) (local and remote), or a keystroke analyzer device. At least three authentication devices may produce one or more of a passcode, signature, profile data, biometric information, or other authentication data that can be stored on a security device. These sensors may connect to a local server device, that may be wearable, or an authentication micro-server through wired and wireless connections creating a web of sensors which feed the device with a variety of authentication factors to be used to perform multi-factor authentication.”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice.


In regards to claims 12, Charan does not appear to specifically disclose the following limitations:
 wherein the wearable device is configured to operate in: a training mode to train the one or more classifiers to interpret the sensor data to determine the authentication data; and an operable mode to interpret the sensor data using the one or more classifiers, trained in the training mode, to determine the authentication data.
The Examiner takes Official Notice that it is old and well known in the art to use a training mode and operate mode to personalize a device with a user, or to train a recognition system to recognize specific objects/gestures and then place the system in a run mode.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Official Notice in order to personalize the device to recognize the users inputs, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of Official Notice., in view of United States Patent Application No. 2014/0125596 A1 to Park (“Park”).

In regards to claims 13, Charan discloses interpreting authentication data to allow access to a service, however, does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to train the one or more classifiers to interpret the sensor data indicative of movement of the fingers according to the surface representing the PIN pad to determine the plurality of digits of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more processors are further configured to train the one or more classifiers to interpret the sensor data indicative of movement of the fingers (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Park to teach the following limitations:
movement of the fingers according to the surface representing the keyboard/keypad input(Park teaches a system and method of using a wearable device to determine input data from a users fingers on a virtual surface.  See at least Abstract, and ¶¶ 0005-0006, and 0008-0011)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 14, Charan does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to train the one or more classifiers to interpret a series of finger taps represented by the sensor data as the authentication data by: determining, using the one or more classifiers, digit tap segments of the series of finger taps; interpreting, using the one or more classifiers, each digit tap segment to determine a respective digit of the PIN; and combining each digit of the PIN to obtain the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein the one or more processors are further configured to train the one or more classifiers to interpret a series of finger taps represented by the sensor data as the authentication data by: determining, using the one or more classifiers, digit tap segments of the series of finger taps; interpreting, using the one or more classifiers, each digit tap segment to determine a respective digit of the PIN; and combining each digit of the PIN to obtain the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 15 Charan does not appear to specifically disclose the following limitations:
 wherein interpreting, using the one or more classifiers, each digit tap segment comprises determining, using the one or more classifiers, a number of finger taps represented by each digit tap segment, wherein the number of finger taps represents the respective digit of the PIN.
The Examiner provides Agrafioti to teach the following limitations:
wherein interpreting, using the one or more classifiers, each digit tap segment comprises determining, using the one or more classifiers, a number of finger taps represented by each digit tap segment, wherein the number of finger taps represents the respective digit of the PIN. (Agrafioti teaches authentication data including a PIN and interpreting the movement of the fingers to determine the PIN.  See at least ¶¶ 0035 and 0139)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Charan the teachings of Agrafioti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,762,183 B1 to Charan et al. (“Charan”), in view of United States Patent Application Publication No. 2018/0107278 A1 to Goel et al. (“Goel”), in view of United States Patent Application Publication No. 2016/0267732 A1 to Agrafioti et al. (“Agrafioti”), in view of United States Patent Application Publication No. 2015/0054748 A1 to Mason (“Mason”).

In regards to claim 31, Charan does not appear to specifically disclose the following limitations:
	wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a PIN pad, wherein the PIN pad is not displayed to the user.
	The Examiner provides Mason to teach the following limitations:
wherein the sensor data comprises data indicative of the movement of the fingers relative to a surface representing a PIN pad, wherein the PIN pad is not displayed to the user. (Mason teaches a system and method of providing a wearable glove like device that is able to capture finger gesture motions/tapping/swipting etc for the input of a pin/password without the need of a keyboard/keypad entry device.  This input can be captured ANYWHERE the sensors are able to capture input, in front of a camera, on a surface, in the air etc..See at least Abstract and ¶¶ 0012-0016) 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Charan the teachings of Mason since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627